Citation Nr: 1739041	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the character of the appellant's discharge constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant served on active duty from April 1982 to May 1985. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 decision of the Department of VA Regional Office (RO) in Portland, Oregon that determined that the appellant's character of discharge is a bar to VA benefits.  Jurisdiction of the claims file was subsequently transferred to the RO in Seattle, Washington due to the appellant's relocation.

The appellant requested a Board hearing at the RO, which was scheduled and then postponed at his request.  The appellant last informed the RO that he would notify VA if he in fact wanted the hearing rescheduled again.  No further contact or correspondence from the appellant related to a hearing was received.  Hence, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702 (2016).  The appellant appeared at an informal RO hearing before a decision review officer.  A synopsis of the hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's service was terminated via a bad conduct discharge pursuant to a conviction by special court-martial.  His military personnel records contain only a summary of the Charge and Specifications and the Convening Authority's action but not a copy of the actual Special Court-Martial Order (SpCMO).  A copy of the actual SpCMO should be obtained to ensure a full and informed review of the appellant's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the appropriate office or agency of the Department of the Navy and request an official copy of SpCMO Number 1-84, dated March 6, 1984, issued by the Commander, NAVSTA PHARBOR HI.  Reference the appellant as the accused at the court-martial which the Order acted on.
The AOJ shall comply with 38 C.F.R. § 3.159(c)(2), and (c)(3) if the record is not obtained.

2.  After the above is complete, conduct any indicated additional review or action.  If the decision remains adverse to the appellant, issue him and his representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




